                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

CODY ROBERT CUMMINGS,                              §
#1115212,                                          §
                                                   §
                    Plaintiff,                     §
                                                   §
vs.                                                §     CIVIL NO. SA-19-CV-0871-OLG(ESC)
                                                   §
BEXAR COUNTY SHERIFF JAVIER                        §
SALAZAR, BEXAR COUNTY JAIL                         §
and CITY OF SAN ANTONIO,                           §
                                                   §
                   Defendants.                     §

                                        AMENDED ORDER

        Before the Court is Plaintiff Cody Robert Cummings’ Motion to Proceed in Forma

Pauperis (“IFP”) [#2] and Civil Rights Complaint [#1]. Plaintiff is currently incarcerated at the

Bexar County Adult Detention Center in San Antonio, Texas. After review of Plaintiff’s IFP

application, the Court has determined his request to proceed IFP [#2] is GRANTED. The

Plaintiff’s Complaint [#1] is accepted for filing without prepayment of fees, costs, or security.

        The United States Clerk of Court (“the U.S. Clerk”) is directed to mail a copy of this Order

to the Custodian of the BCADC Detainee Trust Fund, BCADC, 200 N. Comal St., San Antonio,

Texas 78207.Even though Plaintiff is not required to prepay his filing fees, a prisoner who brings a

civil lawsuit IFP is subject to paying an initial partial filing fee, and thereafter, monthly payments

until the total $350.00 filing fee is paid in full. These payments will be automatically processed

by Plaintiff’s custodial institution.

        I.           Initial Partial Filing Fee

        The Court is required to “assess and, when funds exist, collect,” an initial partial filing fee

of “20 percent of the greater of the average monthly deposits to the prisoner’s account; or the

                                                  1
average monthly balance in the prisoner’s account for the 6-month period immediately preceding

the filing of the complaint.” See 28 U.S.C. § 1915(b)(1)(A)(B).

       In this case, the Court has assessed Plaintiff must pay an initial partial filing fee of $0.

       II.        Remaining Filing Fee Monthly Deductions

       “After payment of the initial partial filing fee, the prisoner shall be required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account.” 28 U.S.C. § 1915(b)(2). “The agency having custody of the prisoner shall forward

payments from the prisoner’s account to the U.S. Clerk [of Court, 655 E. César E. Chávez Bld.,

Room G65, San Antonio, Texas 78206, referencing the case number in the style of this Order]

each time the amount in the account exceeds $10 until the filing fees are paid.” Id.

       SIGNED this 7th day of August, 2019.




                                               ELIZABETH S. ("BETSY") CHESTNEY
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
